DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivedi et al. (2021/0280683).								Re claim 1, Trivedi teaches an integrated device (Fig. 3I) comprising: 	.
Re claim 2, Trivedi teaches the integrated device of claim 1, wherein the first transistor (NMOS) is free of a well (Fig. 3I).
Re claim 3, Trivedi teaches the integrated device of claim 1, wherein the dielectric layer (314) is an isolation dielectric layer ([50], “Epitaxial source of drain structures 336 are formed on sides of the gate stack. The epitaxial source of drain structures 336 can be partially recessed into the isolation structure 314”) that is configured to isolate (Fig. 3I) the first source (336) and the first drain (336) from the substrate (302A).
Re claim 8, Trivedi teaches the integrated device of claim 1, further comprising a second transistor (PMOS) formed over the substrate (302A) , the second transistor (PMOS) comprising:										the dielectric layer (314) disposed over the substrate (302A);					a second source (346) disposed over the dielectric layer (314);		
Re claim 10, Trivedi teaches the integrated device of claim 8, wherein the first transistor (NMOS) and the second transistor (PMOS) are each free of a well (Fig. 3I).
Re claim 11, Trivedi teaches the integrated device of claim 8, wherein the first source (336) and the first drain (336), each includes N type dopant (N+) ([50], NMOS), and wherein the second source (346) and the second drain (346), each includes P type dopant (P+) ([50], PMOS).
Re claim 12, Trivedi teaches the integrated device of claim 8, wherein the dielectric layer (314) is an isolation dielectric layer [50] that is configured to isolate (i) the first source (336) and the first drain (336) from the substrate (302A), and (ii) the second source (346) and the second drain (346) from the substrate (302A).
Re claim 13, Trivedi teaches the integrated device of claim 1, wherein the integrated device is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (Fig. 10).
Claim(s) 14-16 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivedi et al. (2021/0280683).						Re claim 14, Trivedi teaches an apparatus (Fig. 3I) comprising: 				a substrate (302A); and 										first transistor means (NMOS) formed over the substrate (302A), wherein the first transistor means (NMOS) comprises: 									a dielectric layer (314) disposed over the substrate (302A); 					first source means (336) disposed over the dielectric layer (314); 				first drain means (336) disposed over the dielectric layer (314);				first means for channeling (306B) coupled to the first source means (336) and the first drain means (336), the first means for channeling (306B) located between the first source means (336) and the first drain means (336); and 						first gate means (330) surrounding the first means for channeling (306B).
Re claim 15, Trivedi teaches the apparatus of claim 14, wherein the first transistor means (NMOS) is free of a well (Fig. 3I)
Re claim 16, Trivedi teaches the apparatus of claim 14, wherein the dielectric layer (314) is an isolation dielectric layer ([50], “Epitaxial source of drain structures 336 are formed on sides of the gate stack. The epitaxial source of drain structures 336 can be partially recessed into the isolation structure 314”) that is configured to isolate (Fig. 3I) the first source means (336) and the first drain means (336) from the substrate (302A).
Re claim 18, Trivedi teaches the apparatus of claim 14, further comprising a second transistor means (PMOS) formed over the substrate (302A), the second transistor means (PMOS) comprising: 									the dielectric layer (314) disposed over the substrate (302A); 			
Re claim 19, Trivedi teaches the apparatus of claim 18, wherein the second transistor means (PMOS) is configured to be electrically coupled to the first transistor means (NMOS) to form a complementary metal-oxide- semiconductor (CMOS) structure [24, 59].
Re claim 20, Trivedi teaches the apparatus of claim 18, wherein the first transistor means (NMOS) and the second transistor means (PMOS) are each free of a well (Fig. 3I).
Re claim 21, Trivedi teaches the apparatus of claim 18, wherein the first source means (336) and the first drain means (336), each includes N type dopant (N+) ([50], NMOS), and wherein the second source means (346) and the second drain means (346), each includes P type dopant (P+) ([50], PMOS).
Re claim 22, Trivedi teaches the apparatus of claim 18, wherein the dielectric layer (314) is an isolation dielectric layer [50] that is configured to isolate (i) the first source means (336) and the first drain means (336) from the substrate (302A), and (ii) the second source means (346) and the second drain means (346) from the substrate (302A).												Re claim 23, Trivedi teaches the apparatus of claim 14, wherein the apparatus is .
Claim(s) 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivedi et al. (2021/0280683).	
Re claim 24, Trivedi teaches a method for fabricating an integrated device (Fig. 3I), comprising:												providing a substrate (302A); and 								forming a first transistor (NMOS/PMOS) over the substrate (302A), wherein forming the first transistor (NMOS/PMOS) comprises: 							forming a first plurality of channels (306B) over the substrate (302A); 			forming a dielectric layer (314) over the substrate (302A); 				forming a first source (336) over the dielectric layer (314); 					forming a first drain (336) over the dielectric layer (314); and 					forming a first gate (330) around the first plurality of channels (306B), wherein the first plurality of channels (306B) is coupled to the first source (336) and the first drain (336), and wherein the first plurality of channels (306B) is located between the first source (336) and the first drain (336).
Re claim 25, Trivedi teaches the method of claim 24, wherein the first transistor (NMOS) is configured to operate as a N- type channel metal oxide semiconductor transistor (NMOS) ([50], NMOS).								Re claim 26, Trivedi teaches the method of claim 24, wherein the first transistor (PMOS) is configured to operate as a P-type channel metal oxide semiconductor transistor (PMOS) ([50], PMOS).
Re claim 27, Trivedi teaches the method of claim 24, further comprising forming a second transistor (PMOS) over the substrate (302A), wherein forming the second transistor (PMOS) comprises: 										forming a second plurality of channels (308B) over the substrate (302A); 			forming a second source (346) over the dielectric layer (314); 				forming a second drain (346) over the dielectric layer (314); 					forming a second gate (340) around the second plurality of channels (308B), wherein the second plurality of channels (308B) is coupled to the second source (346) and the second drain (346), and wherein the second plurality of channels (308B) is located between the second source (336) and the second drain (336).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (2021/0280683) in view of Wang (2020/0035676).					Re claim 4, Trivedi teaches the integrated device of claim 1. 		.
Wang teaches a GAA transistor (Fig. 15) which may be one of or both of a PMOS transistor and a NMOS transistor. Wang further teaches an isolation layer (770), located between the bottom of the source-drain doping layer (780) and the fin (612). The isolation layer (770) is used for isolating the source-drain doping layer (780) from the fin (612), so as to reduce a leakage current between the source-drain doping layer (780) and the fin (612), thereby helping improve the device performance [148]. Wang further teaches wherein the thickness of the isolation layer (770) is 3 nm to 10 nm [150].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Trivedi as taught by Wang and have the thickness of the dielectric layer in a range of approximately 7-20 nanometers (nm) in order reduce leakage current between the source-drain doping layer and thereby helping improve the device performance ([148-150], Wang).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (2021/0280683) in view of Zhang et al. (US Pat. 10,700,064).
Re claim 5, Trivedi teaches the integrated device of claim 1. 				Trivedi does not explicitly teach wherein each channel from the first plurality of channels has a channel thickness of approximately 5-10 nanometers (nm).
Zhang teaches devices and methods are provided to fabricate multi-threshold voltage gate-all-around field-effect transistor devices (Figs. 1A-D) wherein each channel (112, 114, 116) from the first plurality of channels (112, 114, 116) has a channel 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Trivedi as taught by Zhang and have a channel thickness of approximately 5-10 nanometers (nm) in order to define the threshold voltage (Col. 12, lines 14-21, Zhang).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (2021/0280683) in view of Wang (2020/0035676) and Zhang et al. (US Pat. 10,700,064).												Re claim 6, Trivedi teaches the integrated device of claim 1, wherein the first plurality of channels (306B) includes a first channel (306B) coupled to the first source (336) and the first drain (336). 									Trivedi does not explicitly teach the first channel having a first channel thickness, and wherein a dielectric thickness of the dielectric layer is equal or less than the first channel thickness of the first channel.
Wang teaches a GAA transistor (Fig. 15) which may be one of or both of a PMOS transistor and a NMOS transistor. Wang further teaches an isolation layer (770), located between the bottom of the source-drain doping layer (780) and the fin (612). The isolation layer (770) is used for isolating the source-drain doping layer (780) from the fin (612), so as to reduce a leakage current between the source-drain doping layer (780) and the fin (612), thereby helping improve the device performance [148]. Wang further teaches wherein the thickness of the isolation layer (770) is 3 nm to 10 nm 
Zhang teaches devices and methods are provided to fabricate multi-threshold voltage gate-all-around field-effect transistor devices (Figs. 1A-D) wherein each channel (112, 114, 116) from the first plurality of channels (112, 114, 116) has a channel thickness of approximately 5-10 nanometers (nm) (Col. 12, lines 14-21, “…the thickness T of the active nanosheet channel layers is in a range of about 6 nm to about 8 nm…”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Trivedi as taught by Wang and Zhang and have the first channel having a first channel thickness, and wherein a dielectric thickness of the dielectric layer is equal or less than the first channel thickness of the first channel in order to improve the device performance ([148-150], Wang), define the threshold voltage (Col. 12, lines 14-21, Zhang) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.									Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (2021/0280683) in view of Hafez et al. (2021/0183857).
Re claim 7, Trivedi teaches the integrated device of claim 1. 			Trivedi does not explicitly teach wherein a channel from the first plurality of channels includes a metal component and a high K dielectric layer.			Hafez teaches wherein a P-type transistor (272P) and an N-type transistor (272N) N) of the N-type transistor includes a metal component ([33]. “work function metal” ) and a high K dielectric layer (212N, [26, 39], “HfO2”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Trivedi as taught by Hafez since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (2021/0280683) in view of Hafez et al. (2021/0183857).				Re claim 9, Trivedi teaches the integrated device of claim 8. 			Trivedi does not explicitly teach wherein the first gate and the second gate are part of the same gate.
Hafez teaches wherein a P-type transistor (372P, Fig. 3F) and an N-type transistor (372N, Fig. 3F) are both gate all around (GAA) transistors (Fig. 3F). Hafez further teaches the gate electrodes (330) comprise the same material for both transistors 372P and 372N.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Trivedi as taught by Hafez since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (2021/0280683) in view of Wang (2020/0035676).
Re claim 17, Trivedi teaches the apparatus of claim 14. 				Trivedi does not explicitly teach wherein the dielectric layer has a dielectric thickness in a range of approximately 7-20 nanometers (nm).					Wang teaches a GAA transistor (Fig. 15) which may be one of or both of a PMOS transistor and a NMOS transistor. Wang further teaches an isolation layer (770), located between the bottom of the source-drain doping layer (780) and the fin (612). The isolation layer (770) is used for isolating the source-drain doping layer (780) from the fin (612), so as to reduce a leakage current between the source-drain doping layer (780) and the fin (612), thereby helping improve the device performance [148]. Wang further teaches wherein the thickness of the isolation layer (770) is 3 nm to 10 nm [150].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Trivedi as taught by Wang and have the thickness of the dielectric layer in a range of approximately 7-20 nanometers (nm) in order reduce leakage current between the source-drain doping layer and thereby helping improve the device performance ([148-150], Wang).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/20/21